DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each bar-shaped elongated element of the plurality of bar-shaped elongated elements being distanced from the other bar-shaped elongated elements of the plurality of bar-shaped elongated elements” (claim 14) in combination with the limitations of claims 20-24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added limitation “each bar-shaped elongated element of the plurality of bar-shaped elongated elements being distanced from the other bar-shaped elongated elements of the plurality of bar-shaped elongated elements” (claim 14) in combination with the limitations of claims 20-24 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
Claims 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added limitation “the plurality of bar-shaped elongated elements having a constant cross-sectional shape” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to describe a constant cross-sectional shape and the drawings are insufficient to show a constant shape, as the drawings provide different views of different embodiments and do not show all sides of any one particular elongated element.
Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added limitation “the tapered transversal cross-section of each bar-shaped elongated element is constant along a longitudinal direction …” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to describe a constant shape and the drawings are insufficient to show a constant shape, as the drawings provide different views of different embodiments and do not show all sides of any one particular elongated element.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 requires “each bar-shaped elongated element of the plurality of bar-shaped elongated elements 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4583362 (Wagner) in view of US 2012/0237786 (Morrison), US 2012/0255311 (Miyake), US 2008/0028762 (Watkins), and US 2002/0092291 (Bichler).
Regarding claim 14, Wagner teaches a combustor of a liquid propellent motor (col 1 ll. 10-15, col 2 ll. 56-col 3 ll. 35), the combustor comprising: an elongated hollow tubular casing having an axis, the elongated hollow tubular casing including: an inner wall coaxial to the axis, the inner wall delimiting a combustion chamber for the liquid propellent and an outlet nozzle for the combustion products, and an outer wall (Fig 1; wall 28 forming rocket nozzle/combustion chamber 26; cooling jacket has an inner wall which is radially inward of the cooling passage and an outer wall radially outward of the cooling passage; fuel “f” and oxygen “o” are delivered into the combustion chamber), 
Wagner is silent as to a turbulence generator accommodated in the at least one sealed guiding conduit and intercepted by the liquid cooling fluid; wherein the turbulence generator include a plurality of bar-shaped elongated elements extending transversely 
Miyake further teaches the bar-shaped elongated elements are inclined with respect to the axis of the elongated hollow tubular casing and non-orthogonal therewith and are positioned effective to force the fluid from the feeding direction to follow one or more paths that are directed from the outer wall towards the inner wall, the plurality of bar-shaped elongated elements extending transversely to the feeding direction and from the inner wall to the outer wall (para 49-52, Fig 6B; elongated elements 15 are inclined with respect to the walls 17/18 and thus non-orthogonal to the casing/walls 17/18; elongated elements extend from the inner wall 17 to the outer wall 18 tranverse to the feeding direction of flow 13a-13c; fluid flow 13B and 13C are turned toward the inner 
Wagner in view of Morrison is silent as to using the same metal material for the entire body and the outer wall coaxial to the axis. However, it was well known in the art to make an inner wall, outer wall, and connecting bar out of the same material and to make the outer wall coaxial to the axis, as taught by Watkins (Fig 2-3, para 19-20; wall of the combustor/nozzle is annular around the axis – thus the inner and outer wall which makes up the wall would be coaxial). It would have been obvious to one of ordinary skill in the art at the time of filing to make the monolithic body, including the inner wall, outer wall, and bar-shaped elongated elements of Wagner in view of Morrison and Miyake out of the same single metal material, as taught by Watkins. It has been held that combining or simple substitution of prior art elements according to known methods to yield 
Wagner is silent as to the inner wall having a thickness of less than 0.8 millimeters. However, it was well known in the art that inner walls may have a thickness less than 0.8 mm, as taught by Bichler (para 30). It would have been obvious to one of ordinary skill in the art at the time of filing to make the inner wall of Wagner with a thickness less than 0.8 mm, as taught by Bichler. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the inner wall with a thickness less than 0.8 mm yields predictable results.
Regarding claims 15, 17, 19, Wagner in view of Morrison, Miyake, Watkins, and Bichler teaches the inner wall and the outer wall are impermeable to liquid and gaseous substances (Wagner, Fig 1, 3, col 3 ll. 1-66; oxidizer is delivered into the cooling passage and subsequently to a turbine; oxidizer is a hot gas; figures and description teach the path of the oxidizer; none of the oxidizer flows through the inner and outer walls of the cooling jacket except at the inlet and outlet of the cooling passage), at least some of the plurality of bar-shaped elongated elements have at least one rectilinear bar stretch (Miyake, Fig 6B: bars 15 extend linearly between walls 17 and 18; Morrison, Fig 14; bars 68 extend linearly between the walls), at least some of the plurality of bar-shaped elongated elements have a cross-section that is circular, oblong, rectangular, or .

Claim 16, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4583362 (Wagner) in view of US 2012/0237786 (Morrison), US 2012/0255311 (Miyake), US 2008/0028762 (Watkins), and US 2002/0092291 (Bichler) as applied to claim 14 above, and further in view of US 6729383 (Cannell).
Regarding claim 16, Wagner in view of Morrison, Miyake, Watkins, and Bichler teaches at least one rectilinear bar stretch includes a plurality of rectilinear bar stretches in this case, all of the rectilinear bar stretches being parallel) for another (in this case, some of the rectilinear bar stretches being inclined) to obtain predictable results (in this case, heat transfer) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding claim 28, Wagner teaches a combustor of a liquid propellent motor (col 1 ll. 10-15, col 2 ll. 56-col 3 ll. 35), the combustor comprising: an elongated hollow tubular casing having an axis, the elongated hollow tubular casing including: an inner wall coaxial to the axis, the inner wall delimiting a combustion chamber for the liquid propellent and an outlet nozzle for the combustion products, and an outer wall (Fig 1; wall 28 forming rocket nozzle/combustion chamber 26; cooling jacket has an inner wall 

Miyake further teaches the bar-shaped elongated elements are inclined with respect to the axis of the elongated hollow tubular casing and non-orthogonal therewith and are positioned effective to force the fluid from the feeding direction to follow one or more paths that are directed from the outer wall towards the inner wall, the plurality of bar-shaped elongated elements extending transversely to the feeding direction and from the inner wall to the outer wall (para 49-52, Fig 6B; elongated elements 15 are inclined with respect to the walls 17/18 and thus non-orthogonal to the casing/walls 17/18; 
Wagner in view of Morrison is silent as to using the same metal material for the entire body and the outer wall coaxial to the axis. However, it was well known in the art to make an inner wall, outer wall, and connecting bar out of the same material and to make the outer wall coaxial to the axis, as taught by Watkins (Fig 2-3, para 19-20; wall of the combustor/nozzle is annular around the axis – thus the inner and outer wall which makes up the wall would be coaxial). It would have been obvious to one of ordinary skill in the art at the time of filing to make the monolithic body, including the inner wall, outer wall, and bar-shaped elongated elements of Wagner in view of Morrison and Miyake out 
Wagner is silent as to the inner wall having a thickness of less than 0.8 millimeters. However, it was well known in the art that inner walls may have a thickness less than 0.8 mm, as taught by Bichler (para 30). It would have been obvious to one of ordinary skill in the art at the time of filing to make the inner wall of Wagner with a thickness less than 0.8 mm, as taught by Bichler. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the inner wall with a thickness less than 0.8 mm yields predictable results.
Wagner in view of Morrison, Miyake, Watkins, and Bichler is silent as to the plurality of bar-shaped elongated elements having a constant cross-sectional shape. However, Cannell teaches that it was well known in the art that the bar-shaped elongated elements may comprise constant cross-sectional shape (col 17 ll. 5-16; unvarying cross sectional geometry is a constant cross-sectional shape). It would have been obvious to one of ordinary skill in the art at the time of filing make the plurality of bar-shaped elongated elements having a constant cross-sectional shape, as taught by Cannell. It has been held that combining or simple substitution of prior art elements 
Regarding claims 29-30, Wagner in view of Morrison, Miyake, Watkins, Bichler, and Cannell teaches the inner wall and the outer wall are impermeable to liquid and gaseous substances (Wagner, Fig 1, 3, col 3 ll. 1-66; oxidizer is delivered into the cooling passage and subsequently to a turbine; oxidizer is a hot gas; figures and description teach the path of the oxidizer; none of the oxidizer flows through the inner and outer walls of the cooling jacket except at the inlet and outlet of the cooling passage), at least some of the plurality of bar-shaped elongated elements have at least one rectilinear bar stretch (Miyake, Fig 6B: bars 15 extend linearly between walls 17 and 18; Morrison, Fig 14; bars 68 extend linearly between the walls), at least some of the plurality of bar-shaped elongated elements have a cross-section that is circular, oblong, rectangular, or rhomboidal, wherein at least some of the elongated elements have a cross-section that is at least partly arched (Morrison, Fig 14; bars 68 are circular/oblong in cross section, the circular cross-section having an arched outside surface). It would have been obvious to one of ordinary skill in the art at the time of filing to make at least some of the plurality of bar-shaped elongated elements have at least one rectilinear bar stretch and at least some of the plurality of bar-shaped elongated elements have a cross-section that is circular, oblong, rectangular, or rhomboidal, wherein at least some of the elongated elements have a cross-section that is at least partly arched in order to provide cooling, as taught by Miyake and Morrison. It has been held that combining or simple substitution of prior art elements according to known .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4583362 (Wagner) in view of US 2012/0237786 (Morrison), US 2012/0255311 (Miyake), US 2008/0028762 (Watkins), and US 2002/0092291 (Bichler) as applied to claim 14 above, and further in view of US 2011/0005233 (Sadig).
Regarding claim 18, Wagner in view of Morrison, Miyake, Watkins, and Bichler is silent as to at least some of the plurality of bar-shaped elongated elements are tapered at least at one end thereof. However, Sadig teaches that modifying the shape of a bar-shaped elongated element for heat transfer was well known in the art, and that such elements may comprise a tapered end (Fig 3d, 4d, para 36; aerodynamic profile with tapered end 227). It would have been obvious to one of ordinary skill in the art at the time of filing to make the plurality of bar-shaped elongated elements tapered at least at one end thereof, as taught by Sadig. It is further noted that a simple substitution of one known element (in this case, aerodynamic, tapered shape) for another (in this case, circular or other shape) to obtain predictable results (in this case, heat transfer) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4583362 (Wagner) in view of US 2012/0237786 (Morrison), US 2012/0255311 (Miyake), US 2008/0028762 (Watkins), and US 2002/0092291 (Bichler) as applied to claim 14 above, and further in view of US 2005/0044857 (Glezer).
Regarding claim 25, Wagner in view of Morrison, Miyake, Watkins, and Bichler is silent as to at least one plate-shaped radial baffle extending between the inner and outer walls and being integrally connected to the inner and outer walls to delimit two of the at least one sealed guiding conduit; wherein each of the two of the at least one sealed guiding conduit accommodating respective the turbulence generator that are either equal or different; wherein the inner and outer walls, the at least one baffle, and the turbulence generator forming part of the body made in one piece and of the single metal material. However, it was well known in the art to divide an annular cooling passage into a plurality of cooling passages using baffles extending between inner and outer walls, as taught by Glezer (Fig 3; baffles 52 forming a plurality of cooling passages 46). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a plurality of baffles to the conduit of Wagner in view of Morrison, Miyake, Watkins, and Bichler in order to form a plurality of cooling passages and improve cooling effectiveness, as taught by Glezer (para 19-21, 27-28). Furthermore, Glezer teaches the baffles being used in combination with turbulence generator (see para 21). When the combination is made, the baffles will be part of the monolithic body of Wagner in view of Morrison, Miyake, Watkins, and Bichler (forming a one piece combustor/nozzle body, which in the combination would include the inner and outer .

Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4583362 (Wagner) in view of US 2012/0237786 (Morrison), US 2012/0255311 (Miyake), US 2008/0028762 (Watkins), and US 2002/0092291 (Bichler) as applied to claim 14 above, and further in view of US 2004/0011023 (Wherley).
Regarding claims 26-27, Wagner in view of Morrison, Miyake, Watkins, and Bichler is silent as to the metal material having a mechanical strength higher than 400 MPa or a thermal conductivity lower than 30 W/(mK). However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, MPEP 2144.05 IIA. In this case, the prior art teaches optimization of mechanical strength and thermal conductivity of materials making up combustion chamber/nozzle in order to withstand the required pressure and heat, as taught by Wherley (para 2, 31, 37). Discovering the optimum or workable ranges of materials and their properties involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a metal material having a mechanical strength higher than 400 MPa or a thermal conductivity lower than 30 W/(mK) in order to properly withstand the combustion pressures and temperatures, as taught by Wherley.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4583362 (Wagner) in view of US 2012/0237786 (Morrison), US 2012/0255311 (Miyake),  as applied to claim 28 above, and further in view of US 2011/0005233 (Sadig).
Regarding claim 31, Wagner in view of Morrison, Miyake, Watkins, Bichler, and Cannell is silent as to at least some of the plurality of bar-shaped elongated elements are tapered at least at one end thereof. However, Sadig teaches that modifying the shape of a bar-shaped elongated element for heat transfer was well known in the art, and that such elements may comprise a tapered end (Fig 3d, 4d, para 36; aerodynamic profile with tapered end 227). It would have been obvious to one of ordinary skill in the art at the time of filing to make the plurality of bar-shaped elongated elements tapered at least at one end thereof, as taught by Sadig. It is further noted that a simple substitution of one known element (in this case, aerodynamic, tapered shape) for another (in this case, circular or other shape) to obtain predictable results (in this case, heat transfer) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4583362 (Wagner) in view of US 2012/0237786 (Morrison), US 2012/0255311 (Miyake), US 2008/0028762 (Watkins), US 2002/0092291 (Bichler) and US 6729383 (Cannell)  as applied to claim 28 above, and further in view of US 7670675 (Heselhaus).
Regarding claim 32-33, Wagner in view of Morrison, Miyake, Watkins, Bichler, and Cannell is silent as to at least some of the plurality of bar-shaped elongated elements intersect each other to form a first grid having a plurality of nodes, and at least some of the plurality of bar-shaped elongated elements intersect one another to form a .

    PNG
    media_image1.png
    508
    476
    media_image1.png
    Greyscale

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4583362 (Wagner) in view of US 2012/0237786 (Morrison), US 2012/0255311 (Miyake), US 2008/0028762 (Watkins), and US 2011/0005233 (Sadig).
Regarding claim 34-35, Wagner teaches a combustor of a liquid propellent motor (col 1 ll. 10-15, col 2 ll. 56-col 3 ll. 35), the combustor comprising: an elongated hollow tubular casing having an axis, the elongated hollow tubular casing including: an inner wall coaxial to the axis, the inner wall delimiting a combustion chamber for the liquid propellent and an outlet nozzle for the combustion products, and an outer wall (Fig 1; wall 28 forming rocket nozzle/combustion chamber 26; cooling jacket has an 

Miyake further teaches each of the bar-shaped elongated elements being inclined with respect to the axis of the elongated hollow tubular casing and non-orthogonal therewith and are positioned effective to force the fluid from the feeding direction to follow one or more paths that are directed from the outer wall towards the inner wall, the plurality of bar-shaped elongated elements extending transversely to the feeding direction and from the inner wall to the outer wall (para 49-52, Fig 6B; elongated elements 15 are inclined with respect to the walls 17/18 and thus non-orthogonal to the 
Wagner in view of Morrison is silent as to using the same metal material for the entire body and the outer wall coaxial to the axis. However, it was well known in the art to make an inner wall, outer wall, and connecting bar out of the same material and to make the outer wall coaxial to the axis, as taught by Watkins (Fig 2-3, para 19-20; wall of the combustor/nozzle is annular around the axis – thus the inner and outer wall which makes up the wall would be coaxial). It would have been obvious to one of ordinary skill in the art at the time of filing to make the monolithic body, including the inner wall, outer wall, and bar-shaped elongated elements of Wagner in view of Morrison and Miyake out 
Wagner in view of Morrison, Miyake, Watkins is silent as to each of the plurality of bar-shaped elongated elements having a tapered transversal cross-section in the shape of an aerodynamic profile. However, Sadig teaches that modifying the shape of a bar-shaped elongated element for heat transfer was well known in the art, and that such elements may comprise a tapered transversal cross-section in the shape of an aerodynamic profile (Fig 3d, 4d, para 36; aerodynamic profile with tapered end 227). It would have been obvious to one of ordinary skill in the art at the time of filing to make the plurality of bar-shaped elongated elements with a tapered transversal cross-section in the shape of an aerodynamic profile, as taught by Sadig. It is further noted that a simple substitution of one known element (in this case, aerodynamic, tapered shape) for another (in this case, circular or other shape) to obtain predictable results (in this case, heat transfer) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4583362 (Wagner) in view of US 2012/0237786 (Morrison), US 2012/0255311 (Miyake), .
Regarding claim 36, Wagner in view of Morrison, Miyake, Watkins, and Sadig is silent as to the plurality of bar-shaped elongated elements having a constant cross-sectional shape. However, Cannell teaches that it was well known in the art that the bar-shaped elongated elements may comprise constant cross-sectional shape (col 17 ll. 5-16; unvarying cross sectional geometry is a constant cross-sectional shape). It would have been obvious to one of ordinary skill in the art at the time of filing make the plurality of bar-shaped elongated elements having a constant cross-sectional shape, as taught by Cannell. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the plurality of bar-shaped elongated elements having a constant cross-sectional shape yields predictable results.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/           Primary Examiner, Art Unit 3741